DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.
Amended claims 1, 5-6, 8, 10-14, 17-19, 23-26 and new claim 27 are pending in the present application.
Applicants elected previously with traverse the invention of Group I.  Applicants also elected previously the following species:  (a) SEQ ID NO: 2 (the 4242-bp-sequence of pMB75.6); (b) DOTIM and cholesterol as a pair of lipids; and (c) a vaccine as a species of a biological agent.  Additionally, in the Non-Final Office action dated 06/29/2020, SEQ ID NO: 1 and SEQ ID NO: 4 were rejoined and examined together with the elected SEQ ID NO: 2.
Claims 11-14, 17-19 and 23-24 were withdrawn previously from further consideration because they are directed to non-elected inventions.
Accordingly, amended claims 1, 5-6, 8, 10 and 25-27 are examined on the merits herein with the above species.

Terminal Disclaimer
The terminal disclaimer filed on 06/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10851379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
1.	The rejection under U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bosio et al (US 2011/0111017) and evidenced by Munnes et al (US 10,155,950) and Krieg et al (US 6,339,068) was withdrawn in light of currently amended claims, particularly with the deletion of the limitation “SEQ ID NO:2” (or pMB75.6).
2.	Similarly, the rejection under 35 U.S.C. 103 as being unpatentable over Bosio et al (US 2011/0111017) in view of Quan et al (Veterinary Immunology and Immunopathology 136:257-264,, 2010; IDS) with evidences by Munnes et al (US 10,155,950) and Krieg et al (US 6,339,068) was also withdrawn in light of currently amended claims, particularly with the deletion of the limitation “SEQ ID NO:2” (or pMB75.6).
3.	The provisional nonstatutory double patenting rejection as being unpatentable over claims 3-21 and 23-26 of copending Application No. 15/738,794 (reference application) was withdrawn because the copending Application was abandoned.

Claim Objections
Claim 25 is objected to because the acronym “PRRSV” should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 5-6, 8, 10 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Amended claims 1, 5-6, 8, 10 and 25-27 encompass a method of eliciting an immune response to a recipient food production swine comprising administering an effective amount of an immunomodulator composition to the swine, wherein the immunomodulatory composition comprises any nucleic acid sequence as long as the nucleic acid sequences comprising at least one immunostimulatory CpG motif (e.g., 1, 2, 3, 4, 5, 10, 20, 30, 40, 50, 100 or more immunostimulatory CpG motifs), at least one nonimmunostimulatory CpG motif (e.g., 1, 2, 3, 4, 5, 10, 20, 30, 40, 50, 100 or more nonimmunostimulatory CpG motif) and the nucleic acid sequence is at least 80% sequence identity with SEQ ID NO: 1 (the artificial 4242-bp nucleotide sequence of plasmid pGCMB75.6) or SEQ ID NO: 4 (the artificial 4242-bp nucleotide sequence of plasmid pLacZMB75.6), and a cationic liposome delivery vehicle, wherein the cationic liposome delivery vehicle comprises pairs of lipids selected from the group consisting of DOTMA and cholesterol, DOTAP and cholesterol, DOTIM and cholesterol, and DDAB and cholesterol, wherein the immunomodulatory composition further comprises or is administered in combination with any immunogen, and wherein a protective immune response to the immunogen is increased compared to the immune response elicited with the immunogen by itself. 
Apart from disclosing an immunomodulatory composition comprising SEQ ID NO: 2 (the 4242-bp sequence containing 288 CpG dinucleotides of the non-coding pMB75.6 plasmid vector which exhibits 57% sequence identity to 4242-bp SEQ ID NO: 1 containing 283 CpG dinucleotides and 54% sequence identity to 4242-bp SEQ ID NO: 4), DOTIM and a pharmaceutical carrier enhances induction of hemagglutination inhibition antibodies when co-administered with a killed commercial swine influenza vaccine (Example 1), the same immunomodulatory composition with porcine reproductive and respiratory syndrome (RRS) vaccine also aids in early virus clearing in the lungs of pigs (Example 2), a single intramuscular injection of the same immunomodulatory composition administered to pigs before or after laboratory challenge with PRRS virus reduces lung lesion (Example 3), as well as the same immunomodulatory composition reduces the mortality of piglets challenged with E. Coli (Example 5); the instant specification fails to describe completely essential components possessed by any other nucleic acid sequence comprising at least one immunostimulatory CpG motif (e.g., 1, 2, 3, 4, 5, 10, 20, 30, 40, 50, 100 or more immunostimulatory CpG motifs) and at least one nonimmunostimulatory CpG motif (e.g., 1, 2, 3, 4, 5, 10, 20, 30, 40, 50, 100 or more nonimmunostimulatory CpG motif) as long as the nucleic acid sequence is at least 80% sequence identity with SEQ ID NO: 1 (with modifications of up to 849 nucleotides) or SEQ ID NO: 4 (with modifications up to 849 nucleotides) in the immunomodulatory composition, and yet the immunomodulatory composition is still capable of eliciting an increased protective immune response to an immunogen relative the exact and complete structure of a nucleic acid sequence having at least 80% sequence identity to SEQ ID NO: 1 or SEQ ID NO:4 and possessing a single immunostimulatory CpG motif along with 1, 2, 3, 4, 5, 10 or more nonstimulatory CpG motifs, or a nucleic acid sequence having at least 80% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 4 and possessing the same or greater proportion of non-stimulatory CpG motif over stimulatory CpG motif, or a nucleic acid sequence having at least 80% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 4 and possessing a single immunostimulatory CpG motif and a single nonstimulatory CpG motif (2 CpG dinucleotides vs 288 CpG dinucleotides in SEQ ID NO: 2 or 283 CpG dinucleotides in SEQ ID NO: 1); and yet these nucleic acid sequences still endow the immunomodulatory composition the capability of eliciting an enhanced/increased protective immune response to an immunogen relative the immune response elicited by the immunogen itself in a food production swine?  It is noting that the instant specification teaches specifically that the number of nonstimulatory CpG motif can be increased in a plasmid to decrease the activation of specific cytosolic DNA surveillance molecules, while the number of stimulatory CpG motif can be increased in a plasmid to increase the activation of specific cytosolic DNA surveillance molecules (paragraph [0082]); and therefore nonstimulatory CpG motif has an opposite effect of a stimulatory CpG motif.  Since the prior art before the effective filing date of the present application (07/31/2015) also failed to provide any guidance regarding to the aforementioned issues as evidenced at least by the teachings of Bosio et al (US 2011/0111017), Dow et al (US 6,693,086; IDS) and Krieg et al (US 6,339,068), it is incumbent upon the present application to do a representative number of species for a broad genus of a nucleic acid sequence comprising at least one immunostimulatory CpG motif, at least one nonimmunostimulatory CpG motif, and having a sequence at least 80% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 4 for an immunomodulatory composition that elicits a desired protective immune response to an immunogen in a method as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of a nucleic acid sequence comprising at least one immunostimulatory CpG motif, at least one nonimmunostimulatory CpG motif, and having a sequence at least 80% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 4 for an immunomodulatory composition that elicits a desired protective immune response to an immunogen in a method as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 1, 5-6, 8, 10 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
Amended independent claim 1 recites the limitation "wherein the protective immune response" on the second last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation, there is no recitation of any protective immune response, and accordingly it is unclear which particular protective immune response do Applicants refer to.  Clarification is requested because the metes and bounds of the claim are not clearly determined.
Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered eliciting an immune response” in the preamble of the claim, and the claim also recites “wherein the protective immune response to the immunogen” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 25 recites the limitation "the biological agent" on the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in none of claims 1 and 8 from which claim 25 is dependent upon, there is no recitation of any biological agent, and accordingly it is unclear which particular biological agent do Applicants refer to.  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US 10,155,950. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a method of stimulating an immune response in a subject comprising administering (e.g., intramuscularly administering, see dependent claim 11) to the subject an immunostimulatory composition comprising: a) a nucleic acid molecule having at least 89% sequence homology with the sequence of SEQ ID NO: 1 (e.g., at least 91% sequence homology and 100% sequence homology; see claims 5-6) and at least 200 CpG dinucleotides (e.g., 260 CpG dinucleotides, 280 CpG dinucleotides and 283 CpG dinucleotides), and b) a cationic liposome delivery vehicle (e.g., containing pairs of lipids selected from the group consisting of DOTMA and cholesterol; DOTAP and cholesterol; DOTIM and cholesterol; and DDAB and cholesterol; see dependent claim 10), wherein the immunostimulatory composition further comprises immunogens or vaccines (see dependent claims 12-13) in US 10,155,950 encompasses a method of eliciting an immune response in a porcine subject in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.  It is further noted that the term “subject” is defined in US 10,155,950 to include a swine (col. 17, lines 43-58).


Claims 10 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-17 of US 10,155,950 in view of Dow et al (US 
Claims 10 and 25-27 of the present application differ from claims 4-17 of US 10,155,950 in reciting specifically that the method of eliciting an immune response in a porcine subject further comprising a pharmaceutically acceptable carrier, an immunogen is a PRRSV vaccine, and the immunomodulatory composition is administered intramuscularly in a single dose.  It is noting that the term “subject” is defined in US 10,155,950 to include a swine (col. 17, lines 43-58).
Before the effective filing date of the present application, Dow et al already disclosed at least a method for eliciting a systemic, non-antigen specific immune in a mammal, comprising administering to the mammal an effective amount of a composition comprising: a) a cationic liposome delivery vehicle, and b) an oligonucleotide comprising a CpG motif or an isolated bacterially-derived nucleic acid vector without a gene insert or an insert thereof, in a pharmaceutically acceptable excipient (e.g., 5% dextrose in water, or a non-ionic diluent) (Abstract; Summary; particularly col. 3, lines 3-7; col. 30, line 46 continues to line 13 of col.. 31; and issued claims 1-18).
Additionally, Quan et al also taught that plasmid containing CpG oligodeoxynucleotides can augment the immune responses of pigs immunized with porcine reproductive and respiratory syndrome killed virus (PRRSKV) vaccine, wherein the pigs were immunized intramuscularly in a single dose (e.g., co-immunized with 500 ug pCpG or 1000 ug pCpG with PRRSV KV vaccine)  and that the induced immune response improves protective effect of PRRSV vaccination (Abstract; page 258, left col., second full paragraph; Figures 1-5 and Tables 1-2).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify claims 4-17 of US 10,155, 950 by also administering to the subject, including a swine, an immunostimulatory composition in a pharmaceutically acceptable carrier/excipient such as in a non-ionic diluent or in water with 5% dextrose, as well as selecting and using a PRRSV vaccine to immune pigs along with administering the immunomodulatory composition containing the PRRSV vaccine intramuscularly in a single dose, in light of the teachings of Dow et al and Quan et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Dow et al already taught successfully at least a method for eliciting a systemic, non-antigen specific immune in a mammal using an immunostimulatory composition in a pharmaceutically acceptable excipient; while Quan et al already taught successfully that plasmid containing CpG oligodeoxynucleotides can augment the immune responses of pigs immunized with porcine reproductive and respiratory syndrome killed virus (PRRSKV) vaccine that improves the protective effect of PRRSV vaccination, and the PRRSKV vaccine is co-administered intramuscularly with pCpG in a single dose.  

	It is noting that in the Amendment filed on 06/18/2021, Applicants failed to address nonstatutory double patenting rejections over claims of US Patent No. 10,155,950.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633